         Case 3:17-cv-01628-JCH Document 70 Filed 09/09/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

PEGGY CERALDI

v.                                           CASE NO. 3:17CV 1628 (WWE) (RMS)

LINDA STRUMPF
U.S. EQUITIES CORP.

             MOTION TO DETERMINE SUFFICIENCY OF DEFENDANTS’
                  RESPONSES TO REQUEST FOR ADMISSIONS

       Plaintiff moves, pursuant to F. R. Civ. P. Rules 36(a)(6) and 37(a)(4), for an

appropriate order mandating defendants to comply with Rule 36, deeming admitted the

defendants’ noncompliant responses to request for admissions, or such other relief as Rule 36

contemplates.

       A copy of the requests and supplemented responses is appended.


                                                    THE PLAINTIFF




                                                    BY______________________
                                                    JOANNE S. FAULKNER ct04137
                                                         123 Avon Street
                                                         New Haven, CT 06511-2422
                                                         (203) 772-0395
                                                         j.faulkner@snet.net
